Citation Nr: 1310549	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-43 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral eye disorder, to include cataracts, dry eyes, and pterygium.	


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in March 2008 and November 2008 issued by the Department of Veterans Affairs (VA) Regional Offices in Huntington, West Virginia and St. Petersburg, Florida, respectively.  The Regional Office in Winston-Salem, North Carolina (RO) has jurisdiction over the Veteran's claims.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran claims that service connection is warranted for bilateral hearing loss, tinnitus, and a bilateral eye disorder.  Having reviewed the evidence of record, additional development is required prior to any further adjudication of these claims.

Regarding the bilateral hearing loss and tinnitus claims, the Veteran essentially attributes these conditions to in-service noise exposure.  He claims to have been exposed to excessive noise while working on a flight deck on an aircraft carrier and from "weapons firing" without the benefit of hearing protection.  The Veteran has not identified a specific date of onset for his hearing loss, but he claims that his tinnitus began in the 1960s.  

While the Veteran's available service personnel records reflect that he served aboard the USS Forrestal and completed weapons training, his service treatment records are negative for symptomatology, diagnoses, or clinical findings related to a hearing disorder.  

VA treatment records dated following the Veteran's separation from the military show a diagnosis of bilateral hearing loss in January 2012.  The available VA records, however, do not include any audiometric results, and thus, it is unclear whether the Veteran's hearing loss may be considered a disability as defined by VA regulations.  See generally, 38 C.F.R. § 3.385 (2012).  The medical evidence also does not include a diagnosis of tinnitus.  However, in the case of tinnitus, lay evidence may be competent to establish a medical diagnosis or medical etiology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (holding that the presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

To date, the Veteran has not been afforded a VA examination with respect to his hearing loss and tinnitus claims.  VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159 (2012). 

Bilateral hearing loss has been diagnosed.  However, it is not clear whether this disorder can be considered a disability for VA benefit purposes.  Accordingly, the Veteran must be provided with a VA examination with respect to his claim.  Accordingly, on remand, the Veteran should be scheduled for an appropriate VA examination to assess the etiology of the Veteran's bilateral hearing loss and tinnitus.

Regarding the bilateral eye disorder claim, the Veteran attributes his currently diagnosed bilateral cataracts, dry eyes, and history of pterygium excision, with residual scarring, to his military service.  During a December 2012 hearing before the Board, he testified that he experienced dry eyes and had problems with glare due to the dust from airplanes while working on the flight deck.  He denied receiving treatment for an eye condition while on active duty, but he testified that he underwent surgery for pterygium in November 1963 after being diagnosed with the condition within the months following his discharge from the military.    

The Veteran's service treatment records are negative for a diagnosed eye disorder and show that his vision was 20/20, bilaterally, at the time of his August 1963 separation physical examination.  Post-military VA treatment records include current diagnoses of a history of pterygium excision, bilaterally, with residual scarring and regrowth, bilateral cataracts, and dry eyes.

The Board finds that a VA examination is warranted with respect to the Veteran's claim, given his competent lay statements of in-service eye symptomatology and treatment soon after his discharge from the military.  As noted above, assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The medical evidence currently does not include a medical opinion regarding whether any current bilateral eye disorder is related to any incidents during his military service.  Accordingly, the Veteran must be scheduled for a VA examination to determine the etiology of his current eye disorders.

With respect to all of the Veteran's claims, it does not appear that all of the VA treatment records relevant to the appeal have been associated with the claims file.  For example, the record indicates that he was seen at a VA Eye Clinic in Salisbury, North Carolina in November 2004 and December 2005.  Similarly, a January 2012 VA audiology note indicates that the Veteran was previously seen for an audiological evaluation.  The records from this eye treatment and audiological assessment are currently not included in the claims file or the Virtual VA electronic records file.  VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, all outstanding VA records relevant to the Veteran's claims must be obtained.

Accordingly, the case is remanded for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, obtain all outstanding VA records relevant to the claims being remanded, to include treatment records from the VA Medical Center in Salisbury, North Carolina.  If, after making reasonable efforts the identified records are not obtained, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completion of the above, the Veteran must be afforded an appropriate VA examination to determine whether bilateral hearing loss and tinnitus are related to his military service, to include as due to acoustic trauma.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  

Further, following a review of the evidence of record, the Veteran's military occupational specialty, the Veteran's history of in-service and any post-service noise exposure, the clinical findings, and with consideration of the Veteran's statements, the examiner state whether any currently diagnosed bilateral hearing loss and tinnitus are related to the Veteran's military service, to include as due to exposure to acoustic trauma.  The examiner must convert the Veteran's August 10, 1961 pure tone thresholds from ASA standards to ISO-ANSI standards prior to rendering any opinion.  The examiner must be mindful that although hearing loss may not be shown in service or at separation from service, service connection can still be established if the medical evidence shows that it is actually due to incidents during service.  The examiner must also state whether any degree of tinnitus is related to or aggravated by bilateral hearing loss.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must be afforded an appropriate examination to determine if any current eye disorder was incurred in or is due to the Veteran's active duty service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  After a review of the examination findings and the entire evidence of record, and with consideration of the Veteran's statements, the examiner must render an opinion as to whether any current eye disorder is related to the Veterans military service, or to any incident therein, to include exposure to dust from airplanes.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.   

5.  The RO must notify the Veteran that it is his responsibility to report for the examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

